PER CURIAM.
We reverse the final judgment and remand so that the trial court may redetermine a reasonable attorney’s fee. It is clear from the record that the trial court, without the benefit of Standard Guaranty Ins. Co. v. Quanstrom, 555 So.2d 828 (Fla.1990), misconstrued Florida Patient’s Compensation Fund v. Rowe, 472 So.2d 1145 (Fla.1985) in determining, reluctantly, that it was obligated to apply a multiplier *1229in computing the award. We affirm as to all other issues.
DOWNEY, STONE and POLEN, JJ., concur.